Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (2014/0001166) in views of Fujiwara (2011/0248012).

 	For claim 1, Peters teaches a welding power supply (12 as shown in fig.1) (abstract, lines 1-2), comprising: power conversion circuitry (22 as shown in fig.1) configured to convert supply power to welding current (par.21, lines 1-3); a voltage sense circuit (48 as shown in fig.1) configured to measure an output voltage of the power conversion circuitry (22 as shown in fig.1) (par.25, lines 1-5); and control circuitry (34 as shown in fig.1) configured to: in response to detecting that the output voltage has decreased below the lower voltage limit (par.39, lines 1-15 and page.5, lines 1-10): control an increasing ramp rate of the welding current output by the power conversion circuitry (22 as shown in fig.1) (par.39, lines 1-15 and page.5, lines 1-10); and in response to detecting that the output voltage has increased above the lower voltage limit (par.39, lines 1-15 and page.5, lines 1-10), control a decreasing ramp rate of the welding current output by the power conversion circuitry (22 as shown in fig.1) (par.39, lines 1-15 and page.5, lines 1-10).  
 	Peters fails to teach control circuitry configured to when the output voltage is between a first upper voltage limit and a lower voltage limit, control the power conversion circuitry to output the welding current to substantially match an amperage parameter; when the output voltage is above the first upper voltage limit and below a second upper voltage limit, control the power conversion circuitry to output the welding current based on a first voltage-amperage relationship.

	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Peters with upper voltage limit and a lower voltage limit of increasing or decreasing and match with current as taught by Fujiwara for the purpose of automatically controlling the short circuit current by changing a value of an initial short circuit current and time for an initial short circuit without the welding operator manipulating a knob thereby improving a welding quality in high speed welding and to suppress harmful influences on production efficiency and a work environment (Fujiwara, par.11, lines 5-8).
 	For claim 3, Peters in views of Fujiwara teaches all the limitation as discussed above and Peters further teaches a user interface (72, 74, 76 and 78 as shown in fig.1) 
Fujiwara further teaches wherein the control circuitry (12 as shown 4) is configured to increase the welding current above the current specified by the amperage parameter between 1.5 amperes per volt (A/V) above the first upper voltage limit and 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Peters with upper voltage limit and a lower voltage limit of increasing or decreasing and match with current as taught by Fujiwara for the purpose of automatically controlling the short circuit current by changing a value of an initial short circuit current and time for an initial short circuit without the welding operator manipulating a knob thereby improving a welding quality in high speed welding and to suppress harmful influences on production efficiency and a work environment (Fujiwara, par.11, lines 5-8).
 	For claim 7, Peters in views of Fujiwara teaches all the limitation as discussed above and Peters further teaches wherein the control circuitry (34 as shown in fig.1) is configured to control the increasing ramp rate of the welding current output by the power conversion circuitry (22 as shown in fig.1) by: controlling the power conversion circuitry (22 as shown in fig.1) to increase the welding current at a first rate; controlling the power conversion circuitry (22 as shown in fig.1) to increase the welding current at a second rate less than the first rate; and controlling the power conversion circuitry (22 as shown in fig.1) to output the welding current at a hold amperage (par.39, lines 1-15 and page.5, lines 1-10). 
Fujiwara further teaches wherein the control circuitry (12 as shown 4) is configured to: control the power conversion circuitry (3 as shown in fig.4) to continue to output the welding current at the amperage parameter for a first time period following detecting that the output voltage has decreased below the lower voltage limit (par.44,lines 1-15 and par.49, lines 1-10) (fig.1-3 which shows the difference of the voltages limits with respect to current); after the first time period (fig.1 which shows period times), control the power conversion circuitry (3 as shown in fig.4) to increase the welding current from the amperage parameter by an amperage step; and control the power conversion circuitry to begin the increasing of the welding current at the first rate (par.44,lines 1-15 and par.49, lines 1-10) (fig.1-3 which shows the difference of the voltages limits with respect to current).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Peters with upper voltage limit and a lower voltage limit of increasing or decreasing and match with current as taught by Fujiwara for the purpose of automatically controlling the short circuit current by changing a value of an initial short circuit current and time for an initial short circuit without the 
Fujiwara further teaches wherein the control circuitry (12 as shown 4) is configured to: in response to detecting that the output voltage has not increased above the lower voltage limit within a threshold time period while controlling the power conversion circuitry (3 as shown in fig.4) to output the welding current at the hold amperage (fig.1 shows the increase of current in different stages in period of times): increase the welding current at a third rate up to a second hold amperage (par.34, lines 1-10); and control the power conversion circuitry (3 as shown in fig.4) to output the welding current at the second hold amperage (par.44,lines 1-15 and par.49, lines 1-10) (fig.1-3 which shows the increase of current and the difference of the voltages limits with respect to current).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Peters with upper voltage limit and a 
Fujiwara further teaches wherein the control circuitry (12 as shown 4) is configured to control the decreasing ramp rate of the welding current output by the power conversion circuitry (3 as shown in fig.4) by: controlling the power conversion circuitry to decrease the welding current at a third rate; and controlling the power conversion circuitry to decrease the welding current at a fourth rate less than the third rate (fig.1 shows the decrease of currents in different stages in period of times) (par.35, lines 1-10 and par.37, lines 1-8).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Peters with upper voltage limit and a 
Fujiwara further teaches wherein the control circuitry (12 as shown 4) is configured to control the power conversion circuitry to decrease the welding current at the third rate until the welding current satisfies a threshold or for a threshold time period (fig.1 shows the decrease of currents in different stages in period of times) (par.35, lines 1-10 and par.37, lines 1-8).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Peters with upper voltage limit and a lower voltage limit of increasing or decreasing and match with current as taught by Fujiwara for the purpose of automatically controlling the short circuit current by changing a value of an initial short circuit current and time for an initial short circuit without the welding operator manipulating a knob thereby improving a welding quality in high speed welding and to suppress harmful influences on production efficiency and a work 
Fujiwara further teaches wherein the control circuitry (12 as shown 4) is configured to control the power conversion circuitry to decrease the welding current at the third rate until the welding current satisfies a threshold or for a threshold time period (fig.1 shows the increase and decrease of currents in different stages in period of times) (par.35, lines 1-10, par.36, lines 1-10 and par.37, lines 1-8).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Peters with upper voltage limit and a lower voltage limit of increasing or decreasing and match with current as taught by Fujiwara for the purpose of automatically controlling the short circuit current by changing a value of an initial short circuit current and time for an initial short circuit without the welding operator manipulating a knob thereby improving a welding quality in high speed welding and to suppress harmful influences on production efficiency and a work environment (Fujiwara, par.11, lines 5-8). 	For claim 16, Peters in views of Fujiwara teaches all the limitation as discussed above but Peters fails to teach wherein the second rate is between 0.5 amperes per 100 microseconds (A/.mu.s) and 2.5 amperes per 100 microseconds. 

 Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Peters with current  ranges as taught by Fujiwara for the purpose of automatically controlling the short circuit current by changing a value of an initial short circuit current and time for an initial short circuit without the welding operator manipulating a knob thereby improving a welding quality in high speed welding and to suppress harmful influences on production efficiency and a work environment (Fujiwara, par.11, lines 5-8). 	For claim 17, Peters in views of Fujiwara teaches all the limitation as discussed above but Peters fails to teach wherein the first rate is based on the second rate. 
Fujiwara further teaches wherein the first rate is based on the second rate (par.13, lines 1-8) (fig.1).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Peters with current  ranges as taught by Fujiwara for the purpose of automatically controlling the short circuit current by changing a value of an initial short circuit current and time for an initial short circuit without the welding operator manipulating a knob thereby improving a welding quality in high speed welding and to suppress harmful influences on production efficiency and a work environment (Fujiwara, par.11, lines 5-8)..

 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (2014/0001166) in views of Fujiwara (2011/0248012) as applied to claims above, and further in view of Hutchison et al (2013/0262000).
Peters, as modified by Fujiwara, teaches all the limitation as previously set forth except for an engine configured to drive a generator, the generator configured to provide the supply power to the power conversion circuitry. 
Hutchison teaches, similar welding power, an engine (16 as shown in fig.1) configured to drive a generator (par.16, lines 1-2), the generator configured to provide the supply power (12 as shown in fig.1) to the power conversion circuitry (18 as shown in fig.1). 
 (Hutchison, par.16, lines 3-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761